Exhibit FINAL TRANSCRIPT Thomson StreetEvents Conference Call Transcript BIG - Q4 2007 Big Lots, Inc. Earnings Conference Call Event Date/Time: Mar. 05. 2008 / 8:00 AM ET Thomson StreetEvents www.streetevents.com Contact Us 1 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. FINAL TRANSCRIPT Mar. 05. 2008 / 8:00AM ET, BIG - Q4 2007Big Lots, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Tim Johnson Big Lots, Inc. - VP, Strategic Planning, IR Steve Fishman Big Lots, Inc. - Chairman, CEO Joe Cooper Big Lots, Inc. - SVP, CFO CONFERENCE CALL PARTICIPANTS David Mann Johnson Rice & Company - Analyst John Zolidis Buckingham Research - Analyst Patrick McKeever MKM Partners - Analyst William Keller FTN Midwest - Analyst Jeff Stein Stein Research - Analyst Peter Keith Piper Jaffray - Analyst PRESENTATION Operator Ladies and gentlemen, welcome to the Big Lots fourth quarter 2007 teleconference.
